internal_revenue_service number release date index number ---------------------------------- ------------------------------ -------------------------- re department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b04 plr-113323-12 date date legend taxpayer ----------------------------------------------------- ----------------------------------- trust ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------- ----------------------------------------------------------------------------------------- year date date date date cpa state x y ------- -------------------------- -------------------------- -------------------------- ----------------------- ------------------------- -------- ------------- ------------ dear --------------------------- this responds to your letter dated date in which you request an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 plr-113323-12 of the procedure and administration regulations to make a sec_2632 election to treat trust as a generation-skipping_transfer gst_trust with respect to all transfers made by taxpayer to trust on date taxpayer and her spouse established trust under the laws of state a community_property_state trust is an irrevocable_trust on date taxpayer and her spouse transferred x shares of company stock to trust on date taxpayer and her spouse made a subsequent transfer of y dollars to trust under state law one-half of the value of each transfer is made from taxpayer and one-half is made from taxpayer’s spouse no distributions have been made from trust on date taxpayer reported the gifts she made on date and date on a timely filed year form_709 united_states gift and generation-skipping_transfer_tax return taxpayer relied on cpa to complete the year form_709 cpa stated in an affidavit that on taxpayer’s year form_709 he erroneously underreported the value of taxable_gifts made by taxpayer and failed to timely elect under sec_2632 to treat trust as a gst_trust with respect to all transfers made by taxpayer to trust as a consequence on taxpayer’s year form_709 insufficient exemption was allocated to trust to maintain a zero inclusion_ratio under sec_2642 sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 as in effect at the time of the transfer provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the basic exclusion plr-113323-12 amount under sec_2010 for such calendar_year sec_2010 provides that the basic exclusion amount in effect at the time of decedent’s death is dollar_figure sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed sec_2632 as in effect at the time of the transfer provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that an individual may elect to treat any trust as a gst_trust for purposes of sec_2632 with respect to any or all transfers made by such individual to such trust sec_2632 provides in pertinent part that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that to make a gst_trust election the transferor must attach a statement gst_trust election statement to a form_709 filed on or before the due_date for timely filing the form_709 for the calendar_year in which the first transfer to be covered by the gst_trust election is made whether or not any transfer was made in the calendar_year for which the form_709 was filed and whether or not a form_709 otherwise would be required to be filed for that year the gst_trust election statement must identify the trust specifically describe or otherwise clearly identify the transfers to be covered by the election and specifically provide that the transferor is electing to have the trust treated as a gst_trust with respect to the covered transfers sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-113323-12 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_1_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocations rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayer seeks an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to elect to treat trust as a gst_trust for purposes of sec_2632 with respect to all transfers made by taxpayer to trust the gst election will be effective as of date the automatic allocation rules of sec_2632 will automatically allocate taxpayer’s unused gst_exemption to trust the value of the transfers to trust as determined for federal gift_tax purposes will be used in determining the amount of taxpayer’s unused gst_exemption to be allocated to trust plr-113323-12 this ruling is contingent on taxpayer filing a supplemental year form_709 that includes the fair_market_value of property transferred to trust in year and on which taxpayer makes the election to treat trust as a gst_trust for purposes of sec_2632 with respect to all transfers made by taxpayer to trust taxpayer’s year supplemental form_709 and appropriate schedules should be filed with the internal_revenue_service cincinnati service_center - stop cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter copy for purposes cc
